— Appeal by the defendant from a judgment of the County Court, Nassau County (Robbins, J.), rendered March 14, 2007, convicting him of promoting prison contraband in the first degree and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Contrary to the defendant’s contention, he was not entitled to a missing witness charge (see generally People v Savinon, 100 NY2d 192, 196 [2003]; People v Gonzalez, 68 NY2d 424, 427 [1986]; see also People v Marino, 21 AD3d 430, 432 [2005]). Skelos, J.P., Ritter, Garni and Dickerson, JJ., concur.